State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 6, 2016                   107716
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

BARRY M. RENERT,
                    Appellant.
________________________________


Calendar Date:   September 15, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Rose and Aarons, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      John M. Muehl, District Attorney, Cooperstown (Michael F.
Getman of counsel), for respondent.

                             __________


Lynch, J.

      Appeal from a judgment of the County Court of Otsego County
(Burns, J.), rendered April 3, 2015, convicting defendant upon
his plea of guilty of the crime of burglary in the second degree.

      Defendant pleaded guilty to burglary in the second degree
in satisfaction of a three-count indictment as well as certain
other criminal charges both charged and uncharged and waived his
right to appeal. Prior to sentencing, defendant moved to
withdraw his plea on the ground that, among other things, his
mental state at the time he entered his plea prevented him from
knowingly, voluntarily and intelligently entering into same.
County Court denied defendant's motion, without a hearing, and he
was subsequently sentenced, in accord with his plea agreement, to
                              -2-                  107716

15 years in prison to be followed by three years of postrelease
supervision. Defendant now appeals.

      We affirm. Contrary to defendant's contention, a review of
the plea colloquy demonstrates that he validly waived his right
to appeal (see People v Bradshaw, 18 NY3d 257, 264-265 [2011];
People v Bethea, 133 AD3d 1033, 1033 [2015], lv denied 27 NY3d
992 [2016]). Although no written waiver of appeal was executed,
County Court engaged in a thorough plea colloquy with defendant
adequately informing him of the trial-related rights that he was
automatically relinquishing as a result of the guilty plea, and
then explaining that, as part of the plea bargain, he was also
required to waive his separate right to appeal. Defendant
affirmatively represented that he understood (see People v Scott,
139 AD3d 1266, 1266 [2016], lv denied 27 NY3d 1155 [2016]).
Moreover, upon questioning by County Court, defendant
acknowledged that he had ample opportunity to discuss the plea
agreement with counsel, he indicated that he was clearheaded and
was not taking any medication that prevented him from
understanding the proceedings and he offered no other evidence to
substantiate his contention that his mental state at the time of
his plea prevented him from knowingly and voluntarily entering a
plea (see People v Gasparro, 139 AD3d 1247, 1248 [2016], lv
denied ___ NY3d ___ [Aug. 17, 2016]; People v Johnson, 77 AD3d
986, 986-987 [2010], lv denied 16 NY3d 743 [2011]). Given
defendant's valid waiver of the right to appeal, he is precluded
from arguing that the agreed-upon sentence was harsh and
excessive (see People v Gordon, 139 AD3d 1265, 1266 [2016], lv
denied ___ NY3d ___ [Aug. 24, 2016]).

     Peters, P.J., Egan Jr., Rose and Aarons, JJ., concur.


     ORDERED that the judgment is affirmed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court